Citation Nr: 1824885	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board issued a decision denying this appeal in April 2016.  In October 2017, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Court set aside the Board's April 2016 decision because it found that the Board failed to provide adequate reasons and bases for finding an August 2011 VA examiner's report more probative that a March 2013 correspondence from Dr. R.V.A.  The Court specifically noted that the August 2011 VA examiner mischaracterized an Institute of Medicine (IOM) study when he stated that "there is no scientific support" for delayed onset hearing loss.  The Court pointed out that in fact, the IOM study found that "there is not sufficient evidence ...to determine whether [noise-induced hearing loss] can develop much later in one's lifetime."  In so far as the August 2011 VA examination report has been found to be inadequate, the Board finds that a remand is necessary in order for the Veteran to undergo a new VA examination.

Additionally, both the Board and the Court noted that the August 2011 VA examiner's report included a statement that it is possible that diabetes could have contributed to his hearing loss.  Since the Veteran is service connected for diabetes mellitus, this may have raised the possibility of service connecting hearing loss to service on a secondary basis.  The Board found that this was too speculative to warrant a grant.  However, the Court found that on remand, the Board should ensure that its readjudication of the hearing loss claim includes adequate consideration of a secondary theory of entitlement with particular attention to VA's duty to assist.  Consequently, the Board finds that when the Veteran undergoes a VA examination, the examiner should render an opinion regarding secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiologic examination, by someone other than the August 2011 VA examiner, for the purpose of determining the nature and etiology of the Veteran's hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to excessive noise exposure sustained as a missile crewman during service, and to include whether any disability was caused by, or aggravated by, his service connected diabetes mellitus.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Additionally, the examiner should note the findings and opinion expressed by Dr. R.V.A. in his March 2013 correspondence (Medical Treatment Record - Non - Government Facility, 4/24/13); as well as the articles submitted by the Veteran (Third Party Correspondence, 2/27/08).  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

